DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Information Disclosure Statement
The Information Disclosure Statement received on 29 Apr 2019 has been entered and considered by examiner.
Drawings
The drawings received on 29 Apr 2019 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s)1, 6-7, 14, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the metes and bound of the limitation “ligand-bond graph generator” are unclear. The specification does not set forth a definition. It is unclear about what encompasses a ligand bond graph generator, and it is further unclear if the graph generator produces a x and y-axis graph of ligand bond connectivity or convoluted network layers of molecular properties for downstream processing. The term “ligand bond generator” in claim 1 has been interpreted as a program that simulates chemical bonding properties.
With respect to claim 1, the metes and bound of the limitation “ligand-protein graph generator” are unclear. The specification does not set forth a definition. It is unclear about what encompasses a ligand bond graph generator, and it is further unclear if the graph generator produces a x and y-axis graph of ligand bond connectivity or convoluted network layers of molecular properties for downstream processing. The term “ligand bond generator” in claim 1 has been interpreted as a program that simulates chemical bonding properties.
With respect to clams 6, 14, and 20 the metes and bounds of the limitation “an internal representation of the first graph” are unclear. The specification does not set forth a definition. It is unclear what data and metrics encompass an internal representation of a first graph. Claim 6 is objected to because of the following informalities: “No antecedent basis” for the term “an internal representation of the first graph”. The term “an internal representation of the first of graph” in claims 6, 14, and 20 has been interpreted as “numerical or graphical representation of binding prediction data stored or represented as a graph or representative of data in a layer”

With respect to claims 7, 14, and 20, the metes and bounds of the limitation “an internal representation of the second graph” are unclear. The specification does not set forth a definition. It is unclear what data and metrics encompass an internal representation of a second graph. Claim 7 is objected to because of the following informalities: “No antecedent basis” for the term “an internal representation of the second graph”. The term “an internal representation of the second graph” in claims 7, 14, and 20 has been interpreted as “numerical or graphical representation of binding prediction data stored or represented as a graph or representative of data in a layer”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vass et al (Current opinion in pharmacology, 2016, Vol.30, p.59-68 (2016)) in view of Jimenez (Journal of chemical information and modeling, 2018, Vol.58 (2), p.287-296 (2018)). 
Independent claim 1 recites a computer implemented method to generate a first graph on bond connectivity with a ligand-bond graph generator with a graph generator, generates a second graph based with a ligand-protein graph generator based on contact map of ligand-protein, receives docking prediction metrics about ligand and target complex, input the first, second graph and docking prediction metrics using a deep neural network (DNN), and determines a binding mode prediction that characterizes ligand and target molecule interactions using a DNN.
Independent claim 9 recites a system comprising method of providing binding mode predictions for one or more ligand molecules and a target molecule, generates a first graph based on bond connectivity, a second graph based on a contact map of the ligand molecule and target as an input, receives docking metrics for the ligand and target molecule, inputs first and second graph, and docking predictions using a DNN, and determines a binding mode prediction that indicates a set of potential interactions between ligand and target molecule.
Independent claim 16 recites a computer program product that performs a method of providing binding mode predictions for one or more ligand and target molecule, generates a first graph based on bond connectivity, a second graph based on a contact map of the ligand molecule and target as an input, receives docking metrics for the ligand and target molecule, inputs first and second graph, and docking predictions using a DNN, and determines a binding mode prediction that indicates a set of potential interactions between ligand and target molecule.

Vass et al shows implementing a general workflow integrating online chemical database (ChEMBL: Figure 1) to construct a first graph based on ligand affinities and other interactions, using PDB Protein Data Bank (Page 2: Figure1) to construct a protein-ligand contact map based several parameters including binding affinities (Page 2 and 4: Col 2 and 5: Para 3 and “Applications to GPCR virtual screening”) comprising of hydrogen bonds to amino acids in binding pockets, H-bond donors, and cationic and anionic interactions (Page 3: Figure 2: Development of interaction fingerprint), receiving via Interaction Fingerprint (IFP)([Page 4) docking metrics and interactions being processed by PLANTS and FLAP Models (Page 7: Figure 3), and utilizing the data as input to be filtered for scoring attributes and to build classification models (Page 4: Col 6: Para 11), and determining a binding mode prediction analysis which predicts the interactions between ligand and protein (Page : Table 1) for post-processing GCPR virtual screening (Page 4: Col5: Para 9-10). 
Vass et al does not show inputting metrics into a deep neural deep neural network, and determining binding mode predictions between a ligand and target molecule using deep neural processing. 
 Jimenez et al shows inputting affinity based on electrostatic forces such as Van Der Wals interactions, hydrogen bonding, hydrophobicity (Page 1: introduction) and other molecule descriptors into a deep learning environment using three-dimensional convolution neural network (CNN) model (Figure 3) to predict interactions, and using deep learning methods to characterizes a set of potential interactions by KDEEP program which is based on 3D CNN to predict binding affinities (Page 1 and 6: Col 2: Para 3: Table 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods and constructs of Vass et al. by implementing deep neural network (CNN) of Jimenez et al, as applied to claim[s] 1, 9, and 16 above, to receive docking metrics, input features, first and second graphs, docking metrics, and determine binding mode predictions between ligand and proteins because utilizing KDEEP deep neural networks would provide predictable and routine docking predication analysis for protein-ligand contact and affinities when evaluating absolute binding prediction by 3D-Convolutional Neural Network (CNN).  
Claim(s) 2, 6-7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vass et al in view of Jimenez et al as applied to claim(s) 1, 9, and 16 above, and further in view of Pereira (Journal of chemical information and modeling, 2016, Vol.56 (12), p.2495-2506 (2016)).
Claim 2 recites docking prediction metrics computed for a docking program. Claim 6 recites generating an internal representation of the first graph prior to inputting the first graph into a DNN. Claim 7 recites generating an internal representation of the second graph prior to inputting the second graph into a DNN. Claim 10 recites docking metrics calculated by a docking program. Claim 14 generates an internal representation of the first and second graphs for inputting into a DNN for independent claim for system of claim 9.  Claim 17 computes docking prediction metric via a docking program. Claim 20 generates an internal representation of the first and second graphs for inputting into a DNN for the computer product of claim 16.
	Vass et al in view of Jimenez et al as applied to claims 1, 9, and 16 above does not teach docking prediction methods computed by docking a docking program, generating internal representation of a first and second graph based on bond connectivity and contact map, and extracting binding mode prediction and generating internal representations as input for a DNN.
	Pereria et al shows docking Evaluation Metrics and hyperparameter values (Page 6-10: Tables 1-11: Col 11: Para 40-43) comprising of molecular interactions atom type, amino acids, charge, distance, and hydrogen-bond group (Page5: Experimental Setup), and constructing an internal representation of ligands and protein-ligand complexes (Page 2: Figure 1: Page 3: Algorithm 1:  Col -5-8: Para 15-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process and construct of Vass. Et al in view of Jimenez et al as applied to claim(s) 1, 9, and 16 as applied above, utilizing docking prediction metrics and constructing internal representations of ligand and protein-ligand complexes by docking programs and biological algorithm because Pereria et al combines parametric values and internal representations methods for providing binding mode predictions for ligands or target molecules when boosting docking-based virtual screening using deep learning techniques. 

Claim(s) 3, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vass et al in view of Jimenez et al as applied to claim(s) 1, 9, and 16 above, and further in view of Tran et al (Cited on the Information Disclosure Statement (IDS) received on 29 Apr 2019).
Claim 3 recites binding mode prediction metrics are extracted from an output layer of an DNN. Claim 11 recites binding mode prediction metrics are extracted from an output layer of a DNN. Claim 18 extracts binding mode prediction from an output layer of DNN.
Vass et al in view of Jimenez et al as applied to claims 1, 9, and 16 above does not show extracting binding mode prediction metrics from an output layer of a deep neural network.
Tran et al shows utilizing dense neural layer as output for convolutional layer, and sampling from a convolution get sent to a pooled layering for operations upon field of a molecule (Page 9: Graph Convolutions: Para 1 & Page 16 “Convolution Network Architecture ”), and using graph-convolutional neural networks to encode small-molecules in a form suitable for one-shot prediction (Page 9: Graph Convolutions: Next to last paragraph & Page 10: Figure 3), and using statistical models like Random Forest  to produce prediction metrics (Pages 12-14: Figure 1-4) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process and construct of Vass. Et al in view of Jimenez et al as applied to claim(s) 1, 9, and 16 as applied above by implementing and combining the convolutional neural network graph, convolutional architecture, and data layering of chemical structure properties for downstream data extraction for further prediction evaluation because Tran et al implements One-Shot Learning method to structure and construct data output layers when providing data metrics for low data discovery.
Claim(s) 4, 5, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vass et al in view of Jimenez et al as applied to claim(s) 1, 9, and 16 above, and further in view of Kayikci et al (Nature structural & molecular biology Vol.25 (2), p.185-194 (2018)).
Claim 4 recites generating a 3D contact map based on ligand and target molecules. Claim 5 recites ligand and target molecule contact metrics based on distance falling below a pre-determined threshold. Claim 12 generates a contact map that comprises a contact map of ligand sites and target molecules. Claim 13 generates a contact map based on distance between ligand and target molecule where edges are weighted according to distance. Claim 19 generates a contact map based on 3D representation of the ligand and target molecules that is based on distance of a pre-determine threshold.
Vass et al in view of Jimenez et al as applied to claims 1, 9, and 16 above does not show generating a 3D contact map based on ligand and target molecules, constructing a contact map based on weighed or thickness of edge distance, and generating a contact map based on pre-determined threshold.
Kayikci et al shows utilizing Protein Contacts Atlas for visualizing biomolecular contacts between covalent and non-covalent bonds and their amino acid targets or other intended molecular targets (Abstract: Page 2: Top of page), using edge and thickness (weighted) chord (Page 4 “Chord Plots visualization of contacts at the secondary structure view”) in relation to molecular contacts related to Van Der Wals radii distance (Page 3: Results: Computing non-covalent contacts), hydrogen bonding (weak, water-mediated), ligand and metal complex interactions, salt bridges, cation-pi interactions and pi-pi contacts (Page 10: Filtering and contact identification-4) generating 3D contact maps with the binding forces such as hydrogen-bonding and Van Der Wals (Pages 16-23: Figures 1-6), discusses the thickness or weighted edges visualizing secondary structures comprising of secondary structures and amino-acid residues (Page 4: Chord plot enables visualization of contacts at the secondary structure level & Page 10 Figure 5), mentions a pre-determined threshold (Page 8-9: Online Methods: Data processing “user can choose a threshold below a default of 0.5 Å, user can choose values from 0-1 Å”), using edge weight and using pre-determined thresholds (Page 8: “”Online Methods : Data Processing: “Providing distance cut-off values: ”Filtering and contact identification options: using a cut-off resolution of 2Å”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process and construct of Vass. Et al in view of Jimenez et al as applied to claim(s) 1, 9, and 16 as applied above by constructing contact 3D representations of ligand and protein-ligand complexes and determining edge weight or thickness because Kayikci et al combines 3d contact map data, thickness of weighted edges (chords), and evaluates pre-determined threshold when visualizing and analyzing of non-covalent contact in biomolecules. 
Claim(s) 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vass et al in view of Jimenez et al as applied to claim(s) 1, 9, and 16 above, and in view Huang et al (Physical chemistry chemical physics: PCCP Vol.12 (4), p.12899-1298 (2010)).
Claim 8 recites using binding mode prediction for a lead optimization and/or lead finding by predicting binding modes. Claim 15 recites binding mode prediction for lead optimization and/or lead finding by predicting binding modes for one or more ligand.
Vass et al in view of Jimenez et al as applied to claims 1, 9, and 16 above does not show lead optimization by predicting binding modes. 
Huang et al shows predicting binding modes scoring functions and ranking of binding modes (Page 1: Introduction: Para 3), scoring lead optimization to predict the binding affinity between ligand and target molecule (Page 1: Col 2: Para 4: Equation 4) based on molecular interactions of hydrogen bonds, ionic interactions, and lipophilic protein-ligand contacts (Page 3: Section 2.2 Empirical Scoring Function) implementing force field models for binding mode prediction and lead optimization (Page 2: Col 4: Para 8: Section 2.1 “Force field function” & Page 3: Col 6: Para 14: Section 2.2 “Empirical scoring function”), and utilizing various scoring methods for predicting binding modes, affinities, and lead optimization (Page 4: Col 7: Para 17-24: Section 2.3 “Knowledge-based scoring”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process and construct of Vass. Et al in view of Jimenez et al as applied to claim(s) 1, 9, and 16 as applied above by implementing lead optimization and binding mode predictability scoring to predict binding affinities and other parameters because Huang et al combines lead optimization, binding mode prediction systems, and scoring functions when evaluating binding parameter methods for protein-ligand docking systems.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH CONSTANTINE PULLIAM whose telephone number is (571)272-8696. The examiner can normally be reached 0730-1700 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.P./Examiner, Art Unit 1671                                                                                                                                                                                                        /JOHN S BRUSCA/Primary Examiner, Art Unit 1672